Opinion of the Court, Gary, P. J. The appellee here had appealed to the Circuit Court from a judgment recovered against him by the appellant here, before a justice of the peace. On the 9th day of June, 1892, which was during the May term of the Circuit Court, that court—rightly ' or wrong, makes no difference on this appeal—dismissed the suit. On the 28th day of June, 1892, being then in the June term, as the terms begin on the third Monday of each month, the appellant moved the court to set aside the order dismissing the suit. Many other steps thereafter become immaterial in the view we take of the case. The only relief that will do the appellant any good is to set aside the dismissal of his suit and reinstate his case. Mothing is shown on the record of the May term from which it can be urged that the dismissal was erroneous. It is only by what appears by affidavit, made after that term had passed, as to what took place in court when the suit was dismissed, that any error can be alleged, and the power of the court over the case had ended with the end of the May term. Cook v. Wood, 24 Ill. 295, and Smith v. Wilson, 26 Ill. 186, have been constantly followed in later cases. The court below had no authority to reinstate the case after the May term was over, and whether the steps by which it ultimately reached the only result to which its authority extended, were regular or not, need not.be considered. Affirmed.